DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENG et al (US 2018/0046279) in view of JAMSHIDI-ROUDBARI et al (US 2014/0247239).
Regarding claim 1, WENG discloses a method for driving a touch screen (abstract), the method comprising: applying a touch driving signal to sub-electrodes of first sensing electrodes for each of a plurality of touch driving times that are periodically repeated (Figure 8, 9; paragraph 18-22, 27-29); and applying a pressure driving signal to second sensing electrodes at least some idle times from among idle times between the touch driving times (Figure 8, 9; paragraph 18-22, 27-29).  However, WENG does not expressly disclose the idle times include a first group during which the pressure driving signal is applied and a second group during which the pressure driving signal is not applied.  In a similar field of endeavor, JAMSHIDI-ROUDBARI discloses applying a pressure driving signal to second sensing electrodes at at least some idle times from among idle times between the touch driving times such that the idle times include a first group during which the pressure driving signal is applied and a second group during which the pressure driving signal is not applied (Figure 13B, 15paragraph 56-58, 64, 65, 67; driving of pressure lines based on a sensed touch during pressure sensing phase).  Therefore it would have been obvious to a person of ordinary skill in the art to modify WENG to include the teachings of JAMSHIDI-ROUDBARI, since JAMSHIDI-ROUDBARI states that additional sensing signals can be provided during a determined touch input.  Furthermore, as both inventions are analogous, such a modification would allow timing of driving signals as those disclose by JAMSHIDI-ROUDBARI.	
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein applying the pressure driving signal to the second sensing electrodes comprises: periodically applying a first pressure driving signal in units of a plurality of idle times, and when an external pressure is detected by the pressure driving signal, applying a second pressure driving signal for each of all of the idle times until before a subsequent first pressure driving signal is applied (Figure 9; paragraph 18-22, 27-29; force sensing sub periods occur between all touch sensing sub periods).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein applying the pressure driving signal to the second sensing electrodes comprises: applying a first pressure driving signal at arbitrary idle times; and when an external pressure is detected by the pressure driving signal, applying a second pressure driving signal for each of all of the idle times until before a subsequent first pressure driving signal is applied (Figure 9; paragraph 18-22, 27-29; each force measurement signal can be seen as applicable to an arbitrary idle time).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein when the touch driving signal is applied to the sub-electrodes, a first capacitor is formed by the sub-electrodes and the second sensing electrodes (paragraph 21).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein a first capacitance of the first capacitor is changed by a touch input of a user (paragraph 21).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein when the pressure driving signal is applied to the second sensing electrodes, a second capacitor is formed by the second sensing electrodes and an electrode layer overlapping the second sensing electrodes (paragraph 19-21).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein a second capacitance of the second capacitor is changed by external pressure (paragraph 19-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624